Citation Nr: 0901560	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  03-19 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for degenerative joint disease and degenerative disc disease 
of the lumbar spine and sacroiliac joint. 

2.  Entitlement to a temporary total rating pursuant to 
38 C.F.R. § 4.29 for hospitalization from November 2, 2006 to 
November 4, 2006. 

3.  Entitlement to an extension of a temporary total rating 
for convalescence pursuant to 38 C.F.R. § 4.30 beyond May 1, 
2007.  

4.  Entitlement to an effective date earlier than May 1, 2002 
for the award of service connection for degenerative joint 
disease and degenerative disc disease of the lumbar spine and 
sacroiliac joint.    


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from April 1982 to April 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine and sacroiliac joint and assigned a 20 
percent rating from May 1, 2002.  The veteran appealed the 
assignment of the 20 percent rating to the lumbar spine 
disability.  

In a March 2006 decision, the Board assigned an initial 40 
percent rating to the service-connected degenerative joint 
disease and degenerative disc disease of the lumbar spine and 
sacroiliac joint.  A timely appeal of that decision was again 
filed to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 2007 memorandum decision, the 
Court vacated the Board's decision which assigned a 40 
percent rating to the service-connected degenerative joint 
disease and degenerative disc disease of the lumbar spine and 
sacroiliac joint and remanded this issue to the Board for 
compliance with directives that were specified by the Court.  
A timely appeal of the December 2007 Court decision was filed 
to the United States Court of Appeals, Federal Circuit 
(Federal Circuit).  In a May 2008 decision, the Federal 
Circuit affirmed the Court's December 2007 decision.  Thus, 
the issue of entitlement to an initial rating in excess of 40 
percent for degenerative joint disease and degenerative disc 
disease of the lumbar spine and sacroiliac joint has been 
remanded back to the Board for readjudication.  

The Board notes that the veteran perfected appeals for 20 
other issues that were adjudicated in the rating decision 
dated in May 2002 and April 2004.  These appeals were denied 
in the March 2006 Board decision.  A timely appeal of that 
decision was filed to the Court and in a December 2007 
memorandum decision, the Court affirmed the Board's denial of 
these appeals.  A timely appeal of the December 2007 Court 
decision was filed to the Federal Circuit and in a May 2008 
decision, the Federal Circuit affirmed the Court's December 
2007 decision.  The Federal Circuit decision is final.  See 
38 U.S.C.A. § 7291 (West 2002).  Thus, these issues are no 
longer on appeal before the Board.  

During the pendency of the appeal of entitlement to a higher 
initial rating for the lumbar spine disability, the veteran 
apparently perfected appeals of the issues of entitlement to 
a temporary total rating pursuant to 38 C.F.R. § 4.29 for 
hospitalization from November 2, 2006 to November 4, 2006; 
entitlement to an extension of a temporary total rating for 
convalescence pursuant to 38 C.F.R. § 4.30 beyond May 1, 
2007; and entitlement to an effective date earlier than May 
1, 2002 for the award of service connection for degenerative 
joint disease and degenerative disc disease of the lumbar 
spine and sacroiliac joint.  See the November 2008 VA Form 9 
and the October 2008 Statement of the Case.  These appeals 
and the appeal of entitlement to a higher initial rating for 
the lumbar spine disability are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In the December 2007 memorandum decision, the Court vacated 
the Board's March 2006 decision which assigned a 40 percent 
rating to the service-connected degenerative joint disease 
and degenerative disc disease of the lumbar spine and 
sacroiliac joint and remanded this issue to the Board for 
compliance with directives that were specified by the Court.  
The Court found that the Board failed to provide adequate 
reasons or bases for the denial of a disability rating in 
excess of 40 percent for degenerative joint disease of the 
lumbar spine and sacroiliac joints.  The Court stated that 
the Board failed to fully discuss the relevant medical 
evidence of record, specifically with respect to the Court's 
holding in Deluca v. Brown and 38 C.F.R. § 4.40 and § 4.45.  

In light of the Court's memorandum decision, the Board finds 
that the veteran should be afforded another VA examination to 
determine the nature and severity of the service-connected 
degenerative joint disease and degenerative disc disease of 
the lumbar spine and sacroiliac joint.  Review of the record 
shows that the veteran's most recent VA examination was 
conducted in August 2004.  Since that examination, it appears 
that the lumbar spine disability may have worsened since the 
veteran underwent surgery for his lumbar spine disability in 
2006.   

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The fulfillment of the VA's 
statutory duty to assist the veteran includes providing 
additional VA examination by a specialist when indicated, and 
conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Also, because of the 
evidence of possible worsening since the last examination, a 
new examination is needed to determine the severity of the 
lumbar spine and sacroiliac joint disabilities.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).  

The record shows that the veteran receives treatment for the 
service-connected lumbar spine and sacroiliac disabilities at 
the VA medical facility in the North Texas Healthcare System.  
The RO should obtain the VA treatment records from the North 
Texas Healthcare System for treatment of the lumbar spine and 
sacroiliac joint disabilities dated from May 2002 to present.  
VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1).  

The RO/AMC should also contact the veteran and ask the 
veteran to provide the names and addresses of any private 
health care providers who have provided medical treatment for 
the lumbar spine and sacroiliac disabilities since May 2002.  
The Board notes that in the October 2008 statement of the 
case, the RO noted that the veteran received treatment for 
his lumbar spine disability from Dr. David E. Ostrow, Dr. 
Hooman Sedighi, Pine Creek Medial Center, Dr. Richard A. 
Espey, Presbyterian Hospital in Dallas, Dr. Benzel C. 
MacMaster, and Dr. Mark Parker.  The RO should make attempts 
to obtain and associate with the claims folder these records.  
VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1).

The Board notes that the veteran was provided with a VCAA 
notice letter in August 2003.  The veteran was not provided 
with notice of the information or evidence necessary to 
substantiate the assignment of the degree of disability and 
the effective date of the disability pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that additional VCAA notice and 
readjudication of the claim is warranted.  The RO will have 
the opportunity to correct such deficiency on remand. 

During the pendency of the appeal of entitlement to a higher 
initial rating for the lumbar spine disability, the veteran 
apparently perfected appeals of the issues of entitlement to 
a temporary total rating pursuant to 38 C.F.R. § 4.29 for 
hospitalization from November 2, 2006 to November 4, 2006; 
entitlement to an extension of a temporary total rating for 
convalescence pursuant to 38 C.F.R. § 4.30 beyond May 1, 
2007; and entitlement to an effective date earlier than May 
1, 2002 for the award of service connection for degenerative 
joint disease and degenerative disc disease of the lumbar 
spine and sacroiliac joint.  See the November 2008 VA Form 9 
and the October 2008 Statement of the Case.  Documentation 
regarding these claims including the initial claim, rating 
decision, and notice of disagreement are not associated with 
the claims folder.  The Board finds that the RO should 
associate all pertinent documents with the claims folder and 
readjudicate these claims.    

Accordingly, the case is REMANDED for the following action:

1.  Issue to the veteran notification 
and development action required by the 
Veterans Claim Assistance Act of 2000, 
such as providing the veteran with 
updated notice of what evidence has 
been received and not received by VA, 
as well as who has the duty to request 
evidence, and what development must be 
undertaken by VA in accordance with 
applicable case law.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.    

2.  Obtain VA treatment records from the 
North Texas Healthcare System for 
treatment of the lumbar spine and 
sacroiliac joint disabilities dated from 
May 2002 to present.    

3.  After obtaining the necessary 
releases, obtain all private medical 
records showing treatment for the lumbar 
spine and sacroiliac joint disabilities 
from any private health care providers 
adequately identified by the veteran.  
Make attempts to obtain and associate 
with the claims folder records showing 
treatment of the veteran's lumbar spine 
and sacroiliac joint disabilities from 
Dr. David E. Ostrow, Dr. Hooman Sedighi, 
Pine Creek Medial Center, Dr. Richard A. 
Espey, Presbyterian Hospital in Dallas, 
Dr. Benzel C. MacMaster, and Dr. Mark 
Parker.  If no records are available, 
documentation stating such should be 
incorporated into the claims file.  The 
veteran should also be provided with an 
opportunity to submit such reports.

4.  Schedule the veteran for a VA 
examination to determine the nature, 
extent, and severity of the service-
connected degenerative joint disease and 
degenerative disc disease of the lumbar 
spine and sacroiliac joint.    

The veteran's VA claims folder, including 
all information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should specify the range of 
motion in degrees of the thoracolumbar 
spine including forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  

The examiner should report whether the 
lumbar spine disability is severe with 
recurring attacks and intermittent 
relief, or pronounced with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of diseased disc, 
with little intermittent relief.

The examiner should indicate whether the 
veteran's degenerative disc disease of 
the lumbar spine has required any periods 
of doctor prescribed bed rest.  

The examiner should also indicate if the 
disc disease results in partial or 
complete paralysis, neuralgia or neuritis 
of any nerve.  If so, the examiner should 
specify the nerve involved, and express 
an opinion as to whether any partial 
paralysis, neuritis or neuralgia is mild, 
moderate or severe.    
   
5.  Readjudicate the issues on appeal.  
If all the desired benefit is not 
granted, a supplemental statement of the 
case should be furnished to the veteran 
and his representative.  The case should 
then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


